Citation Nr: 1812863	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-22 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus. 

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for right ear hearing loss. 

3.  Entitlement to a compensable disability rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	John M. Dorle, Agent


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The claims for entitlement to service connection for tinnitus and right ear hearing loss were each denied in an August 2010 rating decision.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.
 
2.  Evidence submitted since the August 2010 rating decision does not raise a reasonable possibility of substantiating either the claim of entitlement to service connection for tinnitus or right ear hearing loss.

3.  For the entire appeal period, the Veteran's nonservice-connected right ear has had Level I hearing loss, and he has no worse than Level I hearing loss in his left ear. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for tinnitus. 38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (a) (2017).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for right ear hearing loss. 38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (a) (2017).

3.  The criteria are not met for a compensable disability rating for the service-connected left ear hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran seeks to reopen previously denied claims seeking entitlement to service connection for tinnitus and right ear hearing loss. 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  A claim in which there is a final decision may be reopened and reconsidered only if new and material evidence is submitted with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran's original claim seeking entitlement to service connection for tinnitus was initially denied in an August 2010 rating decision because the evidence of record did not show that the condition occurred in or was caused by active duty service.  His service connection claim for right ear hearing loss was also denied because the evidence of record did not show audiometric findings which met VA criteria for a right ear hearing loss disability.  38 C.F.R. § 3.385.  The Veteran did not appeal the denial of either claim and the August 2010 decision became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103.  Evidence of record at the time of the last final decision includes the Veteran's lay statements, service treatment records, and post-service medical records, including the report of an October 2009 VA audio examination.

Evidence submitted since the Veteran's last final denial includes numerous post-service VA treatment records, to include VA audio examination reports dated in September 2013, December 2013, July 2016 and September 2016.  This evidence was not of record at the time of the prior final rating decision, and therefore, the VA medical records are new.  However, none of these records show any indication that the Veteran has a diagnosed right ear hearing loss disability for VA compensation purposes, or that he has tinnitus that could be related to his active duty military service.  Thus, these new records do not address unestablished facts necessary to substantiate the Veteran's respective claims.  As such, the Board finds that these medical records are not material.  Additional evidence, which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993). 

As for the Veteran's assertions that he suffers from right ear hearing loss and tinnitus that is due to acoustic trauma during his military service, the Board finds they are not "new" as they are cumulative and redundant of assertions made prior to the August 2010 last final denial.  The Veteran's statements and recently submitted medical evidence do not, in light of all the evidence old and new, raise a reasonable possibility of substantiating the respective claims.  Accordingly, the Board finds that new and material evidence has not been received to reopen his service connection claims for tinnitus or right ear hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II.  Increased Rating

The Veteran's service-connected left ear hearing loss is currently assigned a 0 percent (i.e., noncompensable) rating under 38 C.F.R. § 4.85, DC 6100.  He contends that his hearing impairment in this ear is worse and, thus, should receive a higher level of compensation, that is, a compensable level.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 (h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) and (b).

The first thing worth noting, however, is that the Veteran is only service connected for left ear hearing loss.  Pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  However, if impaired hearing is service-connected in only one ear, the impairment in both ears will be considered in rating the disability if the impairment in the service-connected ear is to a degree of 10 percent or more and the impairment in the nonservice-connected ear qualifies as a disability under 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.383(a)(3).  In this regard, in order for the left ear hearing loss to be considered 10-percent disabling, it must reach Level X or XI (which are the Roman Numeral designations for hearing loss of a severity that it would equate to a 10 percent rating when the nonservice-connected ear is assigned Level I hearing impairment).  However, as will be discussed below, the Veteran's left ear hearing loss results in no worse than Level I hearing impairment.  As such, for the entire appeal period, his nonservice-connected right ear is assigned a Level I hearing impairment designation.

The Board observes that the Veteran submitted his claim for an increased disability rating on July 20, 2012.  Thus, the appeal period begins one year prior - meaning as of July 20, 2011. 

In September 2013, the Veteran underwent VA audiological examination.  The report of examination reflects pure tone averages were listed as "CNT" or could not test.  The examiner stated that the Veteran had to be reinstructed multiple times.  His responses were not consistent.  Puretone averages and speech recognition thresholds did not match.  The Veteran struggled to communicate before and after testing to a degree much more severe than what would be expected with the results.  The VA examiner also stated that the use of the speech discrimination score was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make the combined use of puretone average and speech discrimination scores inappropriate.  The VA examiner stated that the Veteran needed retesting by a different audiologist before a rating could be made.

The Veteran underwent a second VA audiological examination in December 2013 addressing all measuring requirements.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
25
40
50

His puretone average was 35 for the left ear.  Speech recognition was 94 percent in the left ear.  These audiometry test results equate to Level I hearing loss in his left ear and Level I hearing loss in his right ear (to reiterate, assigned because he is only service connected for his left ear hearing loss).  This level of hearing impairment, in turn, warrants a noncompensable rating.  38 C.F.R. § 4.85.  The December 2013 VA examiner observed the Veteran had "difficulty hearing in background noise." 

In July 2016, the Veteran underwent another VA audiological examination.  The report of examination reflects pure tone averages and speech discrimination scores were listed as "CNT" or could not test.  The examiner stated that the Veteran's responses were not consistent during testing and varied by 10 to 20 decibels across frequencies.  The VA examiner stated that the Veteran was reinstructed multiple times and used an "ascending method."  He further stated that the Veteran carried on a conversation and 50 decibels over the talk over, which was not consistent with his puretone thresholds.  The VA examiner also stated that the use of the speech discrimination score was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make the combined use of puretone average and speech discrimination scores inappropriate.  The VA examiner stated that the Veteran needed retesting by a different provider.

In September 2016, the Veteran underwent another VA audiological examination.  The report of examination reflects pure tone averages and speech discrimination scores were again listed as "CNT" or could not test.  The examiner stated that the Veteran did respond consistently to speech recognition thresholds which were obtained at 25 dB in the right ear and 30 dB in the left ear, which was more consistent with the test results from the December 2013 VA examination.  However, his responses to pure tones were not consistent with his speech recognition thresholds, nor with his ability to answer questions at normal conversational levels.  The VA examiner stated that the Veteran's inconsistent and unreliable responses rendered the test results invalid for rating purposes.

The evidence of record reflects no certification of language difficulties, inconsistent speech audiometry scores, or pure tone threshold findings of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz to warrant consideration of this disability as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86(a) and (b).  So for the entire period at issue, the Veteran's service-connected left ear hearing loss has not met the requirements for a compensable disability rating.  He has not submitted any evidence showing entitlement to a higher disability rating for this period in dispute.

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  As already alluded to, the December 2013 VA examiner noted the Veteran's reports of difficulty hearing conversations, particularly with background noise.  The Board finds that is sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  Through clinical studies of veterans with hearing loss, VHA found that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (Apr. 12, 1994).

In Martinak decision already cited, see 21 Vet. App. at 455, the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  With this in mind the Board has considered the Veteran's statements with regard to his hearing loss disability, as noted in his submitted statements, examination records and his hearing testimony before the Board.  However, by its very nature his disability involves a difficulty with hearing acuity.  He has reported having difficulty with hearing acuity.  Thus, his reported symptoms are the very symptoms considered in the rating criteria and do not represent an exceptional or unusual disability picture.  Consider also there recently was a panel decision issued on December 13, 2017, by the Veterans Court (CAVC) affirming a December 2015 Board decision that, like here, had denied a compensable schedular rating for hearing loss (though in that case it was bilateral, i.e., affecting both ears), as well as referral for a rating based on extra-schedular consideration under 38 C.F.R. § 4.16.  See Rossy v. Shulkin, No. 16-0720 (December 13, 2017).  That appeal to the Court was filed after the Court decided Doucette v. Shulkin, 28 Vet. App. 366 (2017), which had affirmed a Board decision denying extraschedular referral when only the functional effects alleged were aspects of hearing loss.  The Court concluded that Doucette directed the outcome of the appeal in Rossy as well.  In Doucette, the Court addressed how to conduct an extraschedular analysis-specifically, the first Thun inquiry-in the contest of a hearing loss claim.  The Court held that the rating criteria for §§ 4.85 and 4.86 contemplate, and thus compensate for, the functional effects of hearing loss, namely difficulty understanding speech and the inability to hear sounds in various contexts.  While leaving open the possibility that extra-schedular consideration for hearing loss might be warranted by other symptoms or functional effects associated with that disability, the Court further held that extra-schedular referral is not reasonably raised when complaints of difficulty hearing are the only complaints of record.

The Court saw no basis to distinguish that appeal from Doucette; as in this case, the only hearing loss problem alleged by the Appellant was difficulty understanding conversations, particularly in noisy or crowded circumstances.  Absent other factors, the Court found that this sort of complaint is squarely within the type of symptoms and functional effects contemplated and compensated by VA's schedular rating criteria.  The Court found that the Appellant had failed to demonstrate any error regarding his hearing loss.  The Court affirmed the Board's decision.  Recognizing all of this, the threshold element for extra-schedular consideration is not met and any further consideration of governing norms or referral to the appropriate VA officials for extra-schedular consideration is unnecessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Moreover, the Veteran has not alleged, and the evidence does not otherwise show, any symptoms indicative of an unusual or unique disability picture not contemplated by the rating criteria; thus, the schedular criteria are wholly adequate. As a result, extra-schedular referral is not required.  38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In making these determinations, the Board has considered lay statements from the Veteran attesting to the impact of his hearing loss.  The Board finds that the functional effects of his left ear hearing loss disability are adequately addressed by the record.  The Board is sympathetic to his position that a higher rating is warranted for his service-connected left ear hearing loss, but the audiometric examination results, as compared to the rating criteria, do not warrant any greater rating.  Accordingly, the Board finds that the preponderance of the evidence weighs against this increased-rating claim.  Thus, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for tinnitus is denied. 

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for right ear hearing loss is denied. 

Entitlement to a compensable disability rating for left ear hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


